               THE MARGOLIN & WEINREB LAW GROUP, LLP
                                                     Attorneys at Law
                                                 165 Eileen Way, Suite 101
                                                 Syosset, New York 11791

    ALAN WEINREB, ESQ.
    C. LANCE MARGOLIN, ESQ.                                                                        (516) 921-3838
    CYNTHIA A. NIERER, ESQ.                                                                 FAX    (516) 921-3824
                                                                                                   (516) 945-6055
                                                                                                  www.nyfclaw.com


                                                                             January 17, 2020



    VIA ECF ONLY
    United States District Court
    Southern District of New York
    40 Foley Square
    New York, New York 10007
    Courtroom: 228
    Honorable J. Paul Oetken

             RE:             Wilmington PT Corp v. Moluh, et al.
             Index No.:      19-cv-02775-JPO

    Judge J. Paul Oetken,

              We represent Plaintiff on the above-entitled matter. On or about January 3, 2020, the Parties
      requested additional time to file their dispositive motions, which was subsequently granted on the
      same date. See ECF Docket No. 37. At this time the Parties cannot settle the instant matter. Plaintiff
      will be filing a Motion for Summary Judgment pursuant to Fed. R. Civ. P. Rule 56 and is respectfully
      requesting the following briefing schedule:

              Plaintiff to file its Motion for Summary Judgment on or before February 12, 2020;
              Defendant to file Opposition or Cross-Motion, if any, on or before March 11, 2020;
              Plaintiff to file a Reply and/or Opposition, if any, on or before March 25, 2020.

           The Parties will endeavor to continue in their settlement discussions, and if a settlement is
    reached, we will inform the Court of same. We thank this Court for its prompt attention to this matter.
Granted. The parties shall follow the briefing
schedule as set forth above.
  So ordered.
  January 21, 2020                                   Respectfully,

                                                     THE MARGOLIN & WEINREB LAW GROUP, LLP
                                                     Attorneys for Plaintiff

                                                     /s/ Alan Smikun
                                                     Alan Smikun, Esq.
    cc:      VIA ECF ONLY
             Petroff Amshen LLP
